DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 11/2/2021 are acknowledged. 
Applicant’s election of Group III in the reply filed on 11/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group there being no allowable generic or linking claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.      Information Disclosure Statement filed 12/3/2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 20 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 20 recites the composition substantially disperses within 2 minutes of contact with a solvent. 
	The parameters in which this occurs effect if an ingredient dispenses more quickly or not and thus it is not clear at which parameters this occurs at. For example, stirred compositions disperse more quickly than ones not being stirred. The solvent matters and it is not clear if the composition of claim 17 dispersers rapidly in any solvent and it is not clear if it is heated as a hotter solution disperses faster. It is not clear how this is being measured if it is just contacted with solvent and mixed to disperse or if contacted and stirred. For the purpose of Examination, claim 20 is being regarded as a limitation that occurs when being exposed to any solvent, and does not impart additional structure to claim 17 and thus if the prior art meets the composition as in claim 17 it meets the claim. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alsayar et al. (WO 2020/037410). 
 Alsayar et al. (WO 2020/037410) (hereinafter Alsayar et al.) disclose formulations that include cannabinoid that are encapsulated and amorphous (para 0066). CBD is included (claims 1-7), The nanoemulsions have particle radius (diameter) less than 100 nm (i.e., 100 %). In some embodiments, a cannabinoid may be microencapsulated in polymer or hydrogel particles. These are nanoparticles have diameter less than 100 nm (para 0088 and claim 4). Once a stable microencapsulation composition has been produced, the microencapsulation composition may be dehydrated to form a powder. The compositions are clear (para 0140). In some embodiments, for clear liquids, the majority of droplets should be less than approximately 50 nm in diameter so that light scattering is very weak (para 01141). In one practical implementation, the composition may have a PSD of ≤ 200 nm to impart the controlled onset of the cannabinoid profile, or < 80 nm, or < 70 nm, or < 60 nm, or < 50 nm, or < 40 nm, or < 30 nm, or < 20 nm, or < l0 nm, or any size value therein. Preferably, the composition has a PSD of from 10 nm to 80 nm, or from 10 nm to 60 nm, or from 10 to 40 nm, or any size value therein (para 0041). The products remain stable and there is no deterioration of the product appearance within the expected storage shelf-life (para 0104). The product can remain stable for at least 1 month (para 0105). One  skilled in the art would understand the particles do not aggregate and maintain their size since the products remain stable. Furthermore, all the structural .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar et al. (WO 2020/037410) in view of Diaz “Cannabinoid delivery systems based on supramolecular inclusion complexes and polymeric nanocapsules for treatment of neuropathic pain”.  
Alsayar et al. has been discussed supra in the 102 and does not recite monodisperse. Diaz “Cannabinoid delivery systems based on supramolecular inclusion complexes and polymeric nanocapsules for treatment of neuropathic pain” (hereinafter Diaz et al.) disclose a monodisperse NC population with a nanometric size for a good drug bioavailability (page 173). Using nanoprecipitation method, nearly monodisperse polymeric NCs, characterized by an optimal size for oral absorption (less than 200 nm) and with satisfactory entrapment efficiency for the delivery of therapeutic dose of the lipophilic drug were developed (page 211 summary and conclusion). 
Diaz et al. disclose “the cationic and round-shaped NCs developed, are expected to be mucoadhesive. These NCs are nearly monodisperse and exhibit the optimal size for oral absorption in the range of 100 nm. These properties should confer consistent drug absorption through GI epithelium or increased lymphatic transport and subsequent oral bioavailability of (E)-BCP (Beta-caryophyllene). Whether cationic nanocarriers such as our NCs when administered orally are absorbed transcellularly through the membranous epithelial cells (M cells) of the Peyer’s patches in the GALT or through the gut enterocytes, or paracellularly by persorption is not well known. NPs should reach the bloodstream while keeping their native structure to target distant pharmacological targets”  (page 2776).  “The cationic NCs developed are not limited to the model drug investigated and can encapsulate other lipophilic compounds after solubilzing them in an appropriate oil and raise for these substances the same opportunities as described above” (see page 276). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to formulate the nanoparticles as monodisperse and with sizes less than 200 nm. One would have been motivated to do so for the purpose of conferring consistent drug absorption through GI epithelium or increased lymphatic transport and subsequent oral bioavailability of the drug.

6.	Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar et al. (WO 2020/037410) in view of Jackowetz et al. (US 2020/0170944), Chen et al. (US 2020/0368159) and Berl et al. (US 20200138772). 
Alsayar et al. disclose clear and transparent compositions but does not teach the composition has a 75 % transmittance at a particle concentration of no more than 0.1 mg/mL, however, Jackowetz et al. (US 2020/0170944) (hereinafter Jackowetz et al.) disclose water-soluble formulations including CBD (abstract and para 0020) and that formulations are physically and chemically stable; transparent or translucent in color; calorie-free; and have minimal flavor. Advantageously, in select embodiments, the water-soluble formulations are also transparent or translucent when mixed into an aqueous product, such as a beverage. As used herein, “transparent” is defined by transmittance instruments as known in the art (para 0012). Chen et al. (US 2020/0368159) (hereinafter Chen et al.) disclose the terms clear and transparent are 

CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615